                                          Case 5:21-cv-05605-LHK Document 10 Filed 07/30/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     MICHAEL LYNN GABRIEL,                              Case No. 21-CV-05605-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER DENYING EX PARTE
                                                                                            MOTION FOR TEMPORARY
                                  14             v.                                         RESTRAINING ORDER WITHOUT
                                                                                            PREJUDICE
                                  15     SHIRLEY N WEBER,
                                                                                            Re: Dkt. No. 7
                                  16                    Defendant.
                                  17

                                  18          On July 29, 2021, Plaintiff filed pro se the instant motion for an ex parte temporary

                                  19   restraining order (“TRO”) against California’s Secretary of State Shirley N. Weber. ECF No. 7.

                                  20   Plaintiff purports to act on behalf of the United States. See Proposed Order, ECF No. 7-4

                                  21   (“Plaintiff United States’ Ex Parte Application”); ECF No. 7 ¶ 13 (referring to “concurrently filed

                                  22   Memorandum of United States”). Plaintiff asks the Court to (1) delay California’s upcoming recall

                                  23   election to October 14, 2021; (2) require Secretary Weber to accept write-in candidates; and

                                  24   (3) require Secretary Weber to publish statements from write-in candidates. Proposed Order at 2.

                                  25          The Court denies Plaintiff’s TRO motion for the threshold reason that it is procedurally

                                  26   defective. Specifically, Federal Rule of Civil Procedure 65(b) provides that a court may issue a

                                  27   TRO without notice to the adverse party in limited circumstances where “specific facts in an

                                  28                                                    1
                                       Case No. 21-CV-05605-LHK
                                       ORDER DENYING EX PARTE MOTION FOR TEMPORARY RESTRAINING ORDER WITHOUT PREJUDICE
                                          Case 5:21-cv-05605-LHK Document 10 Filed 07/30/21 Page 2 of 2




                                   1   affidavit or a verified complaint clearly show that immediate and irreparable injury, loss, or

                                   2   damage will result to the movant result to the movant before the adverse party can be heard in

                                   3   opposition.” Fed. R. Civ. P. 65(b)(1)(A) (emphasis added). The movant must also “certif[y] in

                                   4   writing any efforts made to give notice and the reasons why it should not be required.” Fed R. Civ.

                                   5   P. 65(b)(1)(B).

                                   6          Civil Local Rule 65-1(b) further requires that “[u]nless relieved by order of a Judge for

                                   7   good cause shown, on or before the day of an ex parte motion for a temporary restraining order,

                                   8   counsel applying for the temporary restraining order must deliver notice of such motion to

                                   9   opposing counsel or party.” Accord, e.g., Carroll v. President & Comm’rs of Princess Anne, 393

                                  10   U.S. 175, 180 (1968) (holding that ex parte TRO was “clear[ly]” improper “in the absence of a

                                  11   showing that reasonable efforts to notify the adverse parties were unsuccessful”).

                                  12          Plaintiff has not provided specific facts in an affidavit or a verified complaint that “clearly
Northern District of California
 United States District Court




                                  13   show” why immediate irreparable harm will result to Plaintiff if the Court does not issue a TRO

                                  14   before Defendant can be heard in opposition. See Am. Compl., ECF No. 6 (unverified); Plaintiff’s

                                  15   Decl., ECF No. 7-3 (failing to show why Defendant cannot be heard in opposition). Nor has

                                  16   Plaintiff shown that he has “deliver[ed] notice of [the TRO] motion to opposing counsel or party.”

                                  17   Civ. L. R. 65-1(b). Instead, Plaintiff conclusorily asserts that he has “sent for service on

                                  18   [D]efendant”—even though Plaintiff has not filed any proof of service or other documentation that

                                  19   Defendant has received notice.

                                  20          The Court thus DENIES Plaintiff’s ex parte motion for a temporary restraining order

                                  21   without prejudice.

                                  22   IT IS SO ORDERED.

                                  23   Dated: July 30, 2021

                                  24                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28                                                      2
                                       Case No. 21-CV-05605-LHK
                                       ORDER DENYING EX PARTE MOTION FOR TEMPORARY RESTRAINING ORDER WITHOUT PREJUDICE
